DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least four (4) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The amendment filed on 26 April 2021 has been entered, leaving claims 1-9, 12-15, 18, 19, and 21-24 pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 12-15, in the reply filed on 26 April 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and III, as amended, share unity of invention since a laser cut circumscribing the outer periphery of the extrudate is a special technical feature as compared with the prior art (Rem. 5-6).  This is not found persuasive as outlined further under prior art rejections below, and so the requirement is still deemed proper and is therefore made final, leaving Groups II and III, claims 18, 19, and 21-24, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant's election with traverse of Species B in the reply filed on 26 April 2021 is acknowledged.  The traversal is on the ground(s) that claim 3 is in fact a genus with respect to claim 5, and is not in fact a separate species therefrom (Rem. 6-7). This is found persuasive and so the restriction between Species A-B is withdrawn at this time, but it is noted that should severing by laser cutting be added to the pending claims by a future amendment, this subject matter may be withdrawn at that time as being directed to non-elected subject matter since the mechanical severing of claim 5 is originally presented and constructively elected at this time.

Claim Objections
Claims 1-9 and 12-15 are objected to because of the following informalities:  
At line 2 of claim 1, it is believed that terms such as “to form” should be added between “extruding” and “an extrudate”.
The wherein clause of claim 2 is a run-on sentence which should be corrected with appropriate comma usage and/or transitional terms/phrases. For example, between 
In claim 8, it is believed that a phrase such as “wherein the at least one channel comprises a plurality of channels” should be added, and that “a” before “plurality” should be changed to “the”.
Appropriate correction of these issues (a)-(c) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
It is unclear at line 2 of claim 1 how to interpret “extruding an extrudate”, and in particular whether this requires for extrusion to take place so as to form the recited extrudate, or for further extrusion to take place of a previously extruded extrudate. If the former of these interpretations is intended, then a suggested correction to this effect appears under objection (a) above.
Since antecedent basis is not clearly conveyed, it is unclear in claim 8 whether the “plurality of channels” are further limiting the “at least one channel” of claim 1, or 
Since antecedent basis is not clearly conveyed, it is unclear at line 2 of claim 15 whether “the portion” of the outer periphery is referring back to the “at least a portion” of the outer periphery first recited in claim 1, or whether the claim 15 portion may be construed as distinct therefrom.
Appropriate correction of these issues (a)-(c) is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (US 6,994,816).
As to claim 1, Ishii teaches a method comprising steps of extruding to form an extrudate meeting that which is claimed (see at least the abstract for extruding to form a honeycomb extrudate, including for example from the 1:20 and/or 14:40-43 ceramic material), followed by the claimed laser machining (see at least the abstract and 2:65-67 for cutting with a notching member which may be selected from the 12:36-41 laser). It is noted that the claim term “circumscribes”, according to its plain and ordinary meaning, does not require full or complete circumscription unless this is explicitly specified, which claim 1 does not at this time; therefore, and based on the broadest reasonable interpretation of this claim term consistent with its use in the specification which explicitly outlines use of either partial or complete circumscription, the at least partial circumscription disclosed by Ishii’s notching member 23 as represented by its fig. 3a-b movement to form groove 15 is construed at this time to meet what claim 1 presently recites.
Ishii’s above-cited technique comprises the claim 2 piercing and exposing (note, for example, the 12:36-41 piercing depth of about 3 cells into the honeycomb structure, these cells being open to the surrounding/ambient atmosphere either along the honeycomb channels or at groove 15, and note also disclosure at least at 2:25-26 of the process not causing distortion of outer shape and cell walls), in addition to the claim 3 and 5 severing (see at least the abstract in addition to the fig. 3a-c embodiment and its corresponding description), the claim 6 and 9 cutting and movement (see at least the disclosed figures and their corresponding description, including for example 5:9-24), the claim 7 skin (which may be construed, for example, as the outer periphery of Ishii’s honeycomb structure), the claim 8 channels (which may be construed, for example, as the internal cavities and/or cells of the honeycomb structure), and the claim 12 revolving (shown, for example, by the motion represented by figs. 3a-b, the fig. 3a arrow, and the contour of groove 15).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii as applied to claims 1-3, 5-9, and 12 above, and further in view of Masuda et al. (US 2013/0056134).
Ishii outlines the above-cited extrusion procedure broadly, and does not explicitly specify that the claim 4 drying and firing are performed subsequent to the disclosed cutting. However, in a similar technique in which a ceramic material is likewise extruded and cut to length, Masuda teaches that drying and firing may be subsequently performed (see at least [0007], [0078], and [0080], in addition to Masuda’s remaining disclosure where relevant), and it would have been obvious for one of ordinary skill in the art to incorporate this drying and firing from Masuda into Ishii as providing an art-recognized suitable, interchangeable, and/or improved extrusion procedure (which comprises drying and firing subsequent to cutting to length), and/or as .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii as applied to claims 1-3, 5-9, and 12 above.
Ishii teaches circumscribing with laser notching member 23 as outlined under the rejection of claim 1 above, but Ishii differs from claims 13-15 by not explicitly disclosing more than one of the lasers for forming groove 15 and/or their claimed disposition. However, it is generally held that duplication of prior art parts/components (e.g. Ishii’s laser 23) is generally obvious absent unexpected results (MPEP 2144.04(VI)(B)), in which case the claim 13-15 provision of a plurality of Ishii’s laser 23 is not considered to be a patentable difference at this time since it is not presently evident that anything unexpected results from more than one such laser being utilized. It is further held that optimization of a prior art process, including for example a relative disposition of such components, is generally obvious in accordance with MPEP 2144.05(II), and so it is recognized that one of ordinary skill in the art would not only have appreciated the potential benefit of using multiple lasers to form Ishii’s groove 15 due to the lower energy that could be applied by each individual laser, thereby decreasing likelihood of locally distorting Ishii’s honeycomb structure or the individual cells thereof (which Ishii explicitly seeks to prevent as outlined for example at 2:25-26), but also since this could have permitted multiple of such grooves to be formed simultaneously, thereby potentially increasing throughput. The subject matter of claims 13-15 is thus considered obvious over Ishii’s disclosure at this time.
Claim 12 is additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ishii as applied to this claim above, and further in view of Tiwari et al. (as either US 2016/0136760 or corresponding US 9,950,392).
See the rejection of claim 12 above over Ishii alone, which rejection is incorporated herein by reference. In the alternative that it is ultimately determined that Ishii does not in fact teach the claim 12 revolving as outlined above, it is noted that it was known in related arts to provide a multi-axis laser positioning system such as that of Tiwari, which positioning system is adapted to move a laser to various locations around or to the side of an object being subjected to laser machining [0035], and is capable of laser machining a wide range of object materials intended for a wide range of end uses, including for example honeycomb structures like that formed by Ishii as outlined under the rejection of claim 1 above (Tiwari [0044]). Tiwari further depicts and explicitly describes directing the laser about circular, i.e. revolving trajectories to cut away annular portions of the object (which resembles Ishii’s laser cutting of groove 15 - see at least fig. 7 and [0048] of Tiwari, in addition to the end of patented claim 11). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Tiwari into Ishii as providing such a positioning system for use by Ishii not only for laser forming notching groove 15 but also for cutting the discrete honeycomb elements 10, thereby permitting more precise control over the grooving and cutting procedure and permitting such grooves and cuts to not only be made strictly transverse to the extrusion Z direction but also at any desired angle relative thereto, which would in turn have facilitated formation of more complex object shapes and sizes.


Claims 12-15 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ishii as applied to these claims above, and further in view of one or more of Miyakawa et .
See the rejection of claims 12 and 13-15 above over Ishii alone, which rejections are incorporated herein by reference. In the alternative that it is ultimately determined that Ishii does not in fact teach the claim 12 revolving as outlined above, and/or that Ishii alone does not in fact render obvious one or more of the claim 13-15 plurality of laser sources and/or their claim 14 disposition, it is noted that a wide range of laser processing and/or cutting techniques and configurations were known at the time of the invention, including those in which a plurality of laser sources are disposed circumferentially about an object being processed, are movable relative to the object being processed, and/or are disposed along an object’s axial length so that laser processing may take place at distinct object locations (see, for example, Miyakawa’s fig. 4 embodiment and its corresponding description, see Urabe’s provision of laser sources 10 and at least the 16:21-24 movement provided therefor, see Liu’s laser sources 150, provision of any number of lasers as desired [0043], and [0037] adjustment of one or more laser parameters including location, see Santner’s provision of lasers 116, 118, 120, and 122, any or all of which may be mounted on a multi-axis robotic arrangement 125 [0049], in addition to the [0007] provision of instructions for moving any number of system components such as the machining arrangement, cutting tools, and lasers thereof, and see Breuer’s fig. 6-11 embodiment(s) and their corresponding description). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from one or more of Miyakawa, Urabe, Liu, Santner, and/or Breuer into Ishii, these various teachings not only being useful for forming Ishii’s groove 15 but also for cutting the discrete honeycomb elements 10, and these teachings permitting more precise control over the grooving and cutting procedure, permitting such grooves and cuts to not only be made strictly transverse to the extrusion Z direction but also at any desired angle relative thereto, and permitting multiple of such grooves and cuts to be formed simultaneously, thereby facilitating formation of more complex object shapes and sizes while also increasing throughput.

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 







/Atul P. Khare/Primary Examiner, Art Unit 1742